Title: To Thomas Jefferson from William Thomas, 29 July 1803
From: Thomas, William
To: Jefferson, Thomas


          
            Columbia County State of Georgiathe 29th 7th mo:th 1803
          
          Dear and much much much and very much respected friend, I wrote thee two volumes Some good while ago, but Since thou ‘wast our President: The one was wrote principally in Verse the other in prose, But whether thou receiv’d them yea or nay I cannot tell, But if thou did and wrote back I never receiv’d a line: But Nevertheless as I am Writing a letter to my Son Abishai I thought I would inform thee of those things: It may Seem Strange and it is Strange Indeed that a Correspondence of this kind Should be carried on from one Stranger to another: What may it be call’d Impertinence Intruder Interloper busy body &c: Well So they may, For I am Such a dupe that where ever I hear of good Charectors Just human and liberal I like to be in the midst Encourageing their persuits and perseverance therein—Now friend what was upon my mind when I took up my pen was what follows—A Stranger came to my Dwelling and lodg’d with me all night, He Said he was a Soldier under Cousin Anthony during the whole war (Waynes Mother and my Father were Sisters Children) He was at the batling and discomfitting the Indians in Georgia, Taking Stony point, Battle of Brandiwine and Germantown, Also at the lakes driving the Indians and British out of their Strong holds, untill they were willing to Compound and treat: Acceding to the United States large Strides of Land exceeding rich and Valuable, So be it I could not contradict him
          But here comes the Scruple, That he knew my Son Abishai very well That he married the relict of one Huston who Was member of congress for the State of Virginia: rode in his coach & four horses, That Abishai’s Wife’s Fathers name was Baker Lord Mayor of the city of Philadelphia: I instantly put that tale to a period, by telling him that there was no Such Titles allow’d of in the United States as Lord: He was a little fallen but Soon recovered his tale of prodigies: The next was in respect to thy Self my friend. He Said he was very well Acquainted with the president knew him very well had been at his mansion house many times, that it was built on the top of a Cone or pyramid one hundred feet high from the level of the plain, That the house on the top of the cone was the grandest by appearance That ever he Saw, made of hewen stone delicately rang’d as true as a line, That the kitchen and every room in the house was supply’d with cool fresh water out of Leaden Aquaducts or pipes—That the road or street ran Circular round the cone or Sugarloaf up to his house—I Query’d where he brought those cool waters from, for the fountain must be higher than the rooms it Ascended and dessended into—he Said from a mountain four miles of in a leaden pipe or aquaduct three feet under gound—he Says his name John findley 
          If all those things are true it may be call’d Wonderful Curiosity: There may be some part true but I question the whole—I don’t doubt the Elegancy of thy house, AND Should be very fond to See it nicely delineated in my possession: I esteem it would make a fine Show among our Cabins here in Georgia: though we have Some Elegant houses both in Country and City: My paper is run And I must be done. 
          from thy ever as yet well wisher
          
            
              Wm Thomas
            
          
          
            Give my love to Thomas Paine although I lash’d him very Severe yet I love the Man: Yea even in Simile I set Sir Isaac Newton to break his head—If the President desires it I’le send him a Copy, if well and no Obstruction Intervenes
            T’is five Weeks past Since a Small whiteish speck rose up close by the candle or apple of my eye, As the Speck grew the pain increast Twas almost Intolorable Tis at present very easy But So foggy I can hardly see to write
            Should the President in the rout of his Perambulation’s take a Notion to pay Georgia a visit: As I live 35 miles due west from Augusta it would be no Injurous out of thy way to call See me for I live adjacent to the former travelling road from Augusta to Washington Wilkes county. perhaps Abishai and his consort may Accompany Thee: Abishai has been here: He would be a fine guide: And I believe would find him to be a very agreeable companion
            I may point out
             But much I doubt
             Whether T’will be the case
            Whether or not
            I’ve not forgot
            An invite thee to ease
          
          
            
              Wm Thomas
            
          
        